203 F.3d 1021 (7th Cir. 2000)
Mary Heuer,    Plaintiff-Appellant,v.Weil-McLain, a division of The Marley  Company,    Defendant-Appellee.
No. 99-1370
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 3, 1999Decided February 18, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 3:96CV0917RM--Robert L. Miller, Jr., Judge.
Before Posner, Chief Judge, and Coffey and  Manion, Circuit Judges.
Posner, Chief Judge.


1
Heuer, a stockroom  attendant, brought suit against her  employer, Weil-McLain, a boiler  manufacturer, charging sexual harassment.  A foreman, John Turner, had asked Heuer  back in November of 1994 to have an  affair with him. She refused. He  continued for some time to importune her,  and on occasion to grope and kiss her,  but he stopped bothering her in February  of the following year. They were placed  on different shifts and had no relevant  dealings with one another until a single  incident in March 1996, more than a year  after he had stopped harassing her. Late  one night he surprised her in an empty  stockroom, grabbing her in a bear hug and  frightening her. She said, "John, if you  let me go, I swear to God nobody will  ever hear about this again. . . . I'll  even back off on any case." He let her  go, and left, saying, "Mary, if you won't  press any more charges, I won't press any  more charges." The reference to "case"  and "charges" was to a charge of  discrimination that Heuer had filed two  months earlier, complaining about the  earlier harassment by Turner. (Turner had  filed no charges.) This was the only  charge she had filed. She followed up in  December of 1996 with the filing of this  lawsuit. The district court granted  summary judgment for the defendant.


2
We may assume without having to decide  that Turner's behavior toward Heuer in  the period ending in February 1995 would  if made the basis of a timely charge have  imposed liability on the defendant under  Title VII for creating (or more  precisely, permitting) a hostile working  environment on account of Heuer's sex.  But the charge she filed in January 1996-  -the only charge she filed--was outside  the statute of limitations, so far as the  period ending in February 1995 was  concerned, having been filed more than  300 days after that. The only conduct not  time-barred was the grabbing incident in  March 1996. The charge she filed in  January was a charge of sexual  harassment, and since it was the only  charge the question is whether the March  incident created a hostile working  environment for Heuer on account of her  sex, or more precisely whether a  reasonable jury could find this. We think  not, as it is evident that the conduct  had nothing directly or immediately to do  with Heuer's being a woman, but rather  with her having filed a charge of  discrimination that implicated Turner,  her assailant. The charge arose out of  Turner's earlier creation of a hostile  working environment motivated by Heuer's  sex, but that is too remote a connection,  for otherwise every claim of retaliation  for filing charges of discrimination  would be a claim of discrimination, even  though Title VII makes discriminationand  retaliation separate wrongs. 42 U.S.C.  sec.sec. 2000e2(a), 3(a); Sweeney v.  West, 149 F.3d 550, 554 (7th Cir. 1998);  Malhotra v. Cotter & Co., 885 F.2d 1305,  1312-13 (7th Cir. 1989); Sullivan v.  National Railroad Passenger Corp., 170 F.3d 1056, 1059 (11th Cir. 1999); Randel  v. U.S. Dept. of the Navy, 157 F.3d 392,  395 (5th Cir. 1998). If Heuer were right  there would be no requirement of stating  in a charge of retaliation that it was a  charge of retaliation, unless it was  retaliation for discrimination against  another employee. It would be enough to  say that the complainant had been  discriminated against. The law is  otherwise: a complaint that charges  discrimination is deemed not to place the  employer on notice that he is being  charged with retaliation. E.g., Noreuil  v. Peabody Coal Co., 96 F.3d 254, 258  (7th Cir. 1996); McKenzie v. Illinois  Dept. of Transportation, 92 F.3d 473, 483  (7th Cir. 1996); Seymore v. Shawer &  Sons, Inc., 111 F.3d 794, 799 (10th Cir.  1997); Williams v. Little Rock Municipal  Water Works, 21 F.3d 218, 223 (8th Cir.  1994).


3
Heuer did not mention retaliation in her  administrative complaint. Yet despite the  rule that we have just stated, this  omission did not bar her from litigating  the issue of retaliation. She was within  an exception to the rule for the case in  which the alleged retaliation is for  filing the first claim, so that, if the  rule did apply, separate administrative  complaints would have to be filed, which  has seemed unduly burdensome. E.g.,  McKenzie v. Illinois Dept. of Transporta  tion, supra, 92 F.3d at 482-83; Wallin v.  Minnesota Dept. of Corrections, 153 F.3d 681, 688-89 (8th Cir. 1998). But she does  not argue retaliation to us; she insists  on characterizing the March incident as  sexual harassment, which it was not. She  has waived a claim of retaliation.


4
She may have hesitated to make such a  claim because of doubt whether her  employer retaliated against her for  filing a discrimination claim; and it is  the employer that is the defendant. The  employer took no action against her, and  it did not direct or encourage Turner to  frighten her. Turner--the employee whom  the claim identified as Heuer's harasser-  -was trying to intimidate Heuer so that  she would drop the claim and he therefore  would not get into trouble with their  employer. No doubt--since the very  purpose of the anti-retaliation provision  is to  prevent Title VII claims from  being deterred, e.g., EEOC v. Ohio Edison  Co., 7 F.3d 541, 543 (6th Cir. 1993)--  "retaliation" can be stretched to include  efforts to induce a claimant to drop her  claim, as opposed to efforts motivated  purely by feelings of vengeance to "get  back" at the claimant for having filed  the claim. Cf. Veprinsky v. Fluor Daniel,  Inc., 87 F.3d 881, 889 (7th Cir. 1996).  No doubt, too, efforts to deter or  prevent the filing of a claim can be  actionable even if they take forms other  than firing or demotion or other job  action, e.g., Knox v. Indiana, 93 F.3d 1327, 1334-35 (7th Cir. 1996); McDonnell  v. Cisneros, 84 F.3d 256, 258-59 (7th  Cir. 1996), provided they are severe  enough to amount to adverse employment  action, Parkins v. Civil Constructors of  Illinois, Inc., 163 F.3d 1027, 1039 (7th  Cir. 1998); Sweeney v. West, supra, 149  F.3d at 554; McKenzie v. Illinois Dept.  of Transportation, supra, 92 F.3d at 483;  Richardson v. N.Y. State Dept. of  Correctional Service, 180 F.3d 426, 445-  46 (2d Cir. 1999); Gunnell v. Utah Valley  State College, 152 F.3d 1253, 1264-65  (10th Cir. 1998); Wideman v. Wal-Mart  Stores Inc., 141 F.3d 1453 (11th Cir.  1998), the classic example being  constructive discharge--an act or series  of acts that has the effect though not  the form of a discharge--or severe  harassment itself. Morris v. Oldham  County Fiscal Court, 201 F.3d 784, 791-94 (6th Cir. Jan. 20, 2000); Richardson  v. N.Y. State Dept. of Correctional  Service, 180 F.3d 426, 446 (2d Cir.  1999).


5
But as just suggested, the purely  personal act of the accused harasser  makes a better fit with the model of  coworker harassment than with that of acompany discriminatory act. And this  provides a tiny opening for Heuer to  argue that her charge of sexual  harassment should be deemed to have  encompassed the nonsexual harassment to  which Turner subjected her, after all.  The argument is that a course of conduct  which includes sexual advances topped off  as it were with an effort to intimidate  the victim can create a hostile working  environment. And this is true. But Title  VII does not impose liability on an  employer for creating or condoning a  hostile working environment unless the  hostility is motivated by race, gender,  or some other status that the statute  protects. When the only conduct so  motivated occurs more than the maximum  permitted time before the charge is  filed, the suit is barred. The statute  may well impose liability, as we have  suggested (and cases like Morris and  Richardson hold), for the creation of a  hostile working environment motivated not  by sex but by the filing of a complaint,  but if so this is a form of retaliation  and must be argued as such; it is not a  form of sexual harassment.


6
Affirmed.